
	
		II
		112th CONGRESS
		1st Session
		S. 1758
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mrs. McCaskill (for
			 herself and Mr. Blunt) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act prohibit the Federal
		  Energy Regulatory Commission from requiring the removal or modification of
		  existing structures or encroachments in licenses of the
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Landowner Protection Act of
			 2011.
		2.Shoreline Management
			 Plans
			(a)In
			 GeneralSection 4(e) of the
			 Federal Power Act (16 U.S.C. 797(e)) is amended—
				(1)by designating
			 the first, second, and third sentences as paragraphs (1), (2), and (3),
			 respectively; and
				(2)by adding at the
			 end the following:
					
						(4)Removal or
				Modification of Existing Nonconforming Structures or Encroachments
							(A)In
				generalExcept as provided in subparagraph (B), in issuing,
				denying, approving, or modifying a shoreline management plan required under any
				license issued under this part for any project, the Commission shall not
				require the removal or modification of any existing nonconforming structure or
				encroachment within the project boundary.
							(B)ExceptionSubparagraph
				(A) shall not apply to any existing nonconforming structure or encroachment
				built within the project boundary in bad
				faith.
							.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take effect on
			 January 1, 2011.
			
